

117 HR 3729 IH: Northern Mariana Islands and American Samoa College Access Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3729IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish a program that enables college-bound residents of the Northern Mariana Islands and American Samoa to have greater choices among institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands and American Samoa College Access Act. 2.Northern Mariana Islands and American Samoa College accessSubpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h) is amended to read as follows:10Northern Mariana Islands and American Samoa College Access 420R.Public school grants(a)PurposeIt is the purpose of this subpart to establish a program that enables college-bound residents of the Northern Mariana Islands and American Samoa to have greater choices among institutions of higher education.(b)Grants(1)In generalFrom amounts appropriated under subsection (j), the Secretary shall provide—(A)50 percent of such amount to the Northern Mariana Islands for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution; and(B)50 percent of such amount to the American Samoa for the Governor to award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution.(2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be—(A)not more than $15,000 for any one award year (as defined in section 481); and(B)not more than $45,000 in the aggregate.(3)ProrationThe Governor shall prorate payments under this section for students who attend an eligible institution on less than a full-time basis.(c)Reduction for insufficient appropriations(1)In generalIf the funds appropriated pursuant to subsection (j) for any fiscal year are insufficient to award a grant in the amount determined under subsection (a) on behalf of each eligible student enrolled in an eligible institution, then the Governor, in consultation with the Secretary of Education, shall—(A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student who has not received funds under this section for a preceding year; and(B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students.(2)AdjustmentsThe Governor, in consultation with the Secretary of Education, may adjust the amount of tuition and fee payments made under paragraph (1) based on—(A)the financial need of the eligible students to avoid undue hardship to the eligible students; or(B)undue administrative burdens on the Governor.(3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor may prioritize the making or amount of tuition and fee payments under this subsection based on the income and financial need of eligible students.(d)DefinitionsIn this subpart:(1)Eligible institutionThe term eligible institution means an institution that—(A)is a public four-year institution of higher education located in one of the several States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or Guam;(B)is eligible to participate in the student financial assistance programs under this title; and(C)enters into an agreement with the Governors of the Northern Mariana Islands and American Samoa containing such conditions as each Governor may specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students from the Northern Mariana Islands and American Samoa.(2)Eligible studentThe term eligible student means an individual who—(A)graduated from a public institution of higher education located in the Northern Mariana Islands or American Samoa;(B)begins the individual’s course of study within the 3 calendar years (excluding any period of service on active duty in the Armed Forces or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a public institution of higher education located in the Northern Mariana Islands or American Samoa;(C)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution;(D)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c); and(E)has not completed the individual’s first undergraduate baccalaureate course of study.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(4)GovernorThe term Governor means the Governor of the Commonwealth of the Northern Mariana Islands or American Samoa.(e)ConstructionNothing in this subpart shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution.(f)ApplicationsEach student desiring a tuition payment under this section shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require.(g)Administration of program(1)In generalEach Governor shall carry out the program under this section in consultation with the Secretary. Each Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program.(2)Policies and proceduresEach Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program.(3)Memorandum of agreementEach Governor and the Secretary shall enter into a Memorandum of Agreement that describes—(A)the manner in which the Governor shall consult with the Secretary with respect to administering the program under this section; and(B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program under this section (which may include access to the information in the common financial reporting form developed under section 483).(h)Governor’s reportEach Governor shall report to the Secretary and the authorizing committees annually regarding—(1)the number of eligible students attending each eligible institution and the amount of the grant awards paid to those institutions on behalf of the eligible students;(2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students; and(3)the progress in obtaining recognized academic credentials of the cohort of eligible students for each year.(i)GAO reportNot later than 24 months of the date of enactment of the Northern Mariana Islands and American Samoa College Access Act, the Comptroller General of the United States shall report on the effect of the program assisted under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded to in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to Congress. In addition the Comptroller General shall—(1)analyze and identify any challenges eligible students face in gaining admission to eligible institutions, including admission aided by assistance provided under this subpart, due to—(A)caps on the number of out-of-State students the institution will enroll;(B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and(C)absence of admission programs benefitting minority students; and(2)report the findings of the analysis described in paragraph (1) and the assessment described in paragraph (2) to Congress and the Governor.(j)Authorization of appropriationsThere are authorized to be appropriated to the Commonwealth of the Northern Mariana Islands and American Samoa to carry out this subpart $5,000,000, to be available until expended, for fiscal year 2022 and each of the 5 succeeding fiscal years.(k)Effective dateThis subpart shall take effect with respect to payments for periods of instruction that begin on or after the date of enactment of the Northern Mariana Islands and American Samoa College Access Act..